Opinion of
Mr. Justice Belaval
in which Mr. Justice Her-nández Matos concurs. Mr. Justice Santana Becerra concurs in the second question on confiscation.
San Juan, Puerto Rico, June 18, 1964
Following the proceeding authorized by Act No. 39 of June 4, 1960, as amended by Act No. 10 of September 1, 1961 — 34 L.P.R.A. § 1722 (Supp. 1962, pp. 44-46) — Juan R. Meléndez, doing business under the name of Meléndez Auto Sales, challenged the confiscation by the Secretary of Justice of a 1958 Chevrolet automobile, license 624-786, sticker 055567, sold under a conditional sales contract to Carlos M. Ortiz, because in that automobile “a blackjack was being carried, transported, borne, taken and transferred in violation of the law.” The conditional vendor alleges that a whip and not a blackjack was being carried in the automobile sold to Carlos M. Ortiz. The description of that weapon made by the trial judge is as follows: “The instrument is 20-1/2 inches long and has a leather handle 6 inches long on one end. On the other end it has a lead head 2 inches long and 3/4 inch in diameter, and 6 inches below the lower end it has another handle similar to that described above. The inside appears to be of leather-covered flexible metal . . . . By its description it is similar to a blackjack, the only difference being its size. It is clearly an offensive weapon.”
The law applicable to this kind of carrying is § 4 of Act No. 17 of January 19, 1951 (Sp. Sess. Laws, p. 426), which provides: “Any person who possesses, bears or carries any weapon of the kind commonly known as blackjack, billy, or *653metal knuckles; and except when they are borne or carried on the occasion of their use as instruments proper of an art, sport, profession, occupation, or trade, any person who bears or carries any weapon of the kind commonly known as knife, dirk, dagger, sword, slungshot, sword cane, spear, jackknife, stiletto, icepick, or any similar instrument, including also safety razor blades and bludgeons when drawn, exhibited, or used in the commission of a public offense or in the attempt of such commission; and any person who uses against another any of the weapons above named in this section, shall be guilty of a misdemeanor . . ,
The conditional vendor, appellant herein, alleges that an illegal transportation cannot be imputed to conditional vendee Ortiz because, even if it should be concluded that the whip is an instrument similar to a blackjack, or billy, the Act does not declare that the carrying of an instrument similar to a blackjack, billy, or metal knuckle constitutes an offense, as it does in declaring that the carrying of a knife, dirk, dagger, sword, slungshot, sword cane, spear, jackknife, stiletto, icepick, or any similar instrument shall constitute an offense.
The fact that in an enumeration the first group of weapons or instruments of aggression is separated from the second group by a semicolon does not establish a distinct category capable of creating an exception of offense. It is known that all the parts which compose an enumeration are always considered comprised in a totality. Since this is so, the recapitulation term “or any similar instrument” applies by analogy to the first group of weapons as well as to the second. The objective of an act cannot be left at the mercy of the situation of a punctuation mark within its text.
The second question raised relative to the erroneous Weighing of the evidence compels us to examine a mixed question of substantive -.law and procedure.
*654The authority of the Secretary of Justice to confiscate an automobile engaged in transporting a prohibited weapon stems from § 37 of Act No. 17 of January 19, 1951, as amended by Act No. 39 of June 4, 1960 (Sess. Laws, p. 66), which provides:
“The Secretary of Justice shall seize any vehicle, mount, vessel or plane which loads, unloads, transports, carries, or transfers, or which is used for loading, unloading, transporting, carrying, or transferring; or which is caught loaded, or in the act of loading, unloading, transporting, carrying or transferring any weapon in violation of this act.
“For the seizure and disposal of vehicles, mounts, vessels or planes, there shall be followed the same procedure established by the act known as ‘Uniform Vehicle, Mount, Vessel and Plane Seizure Act.’ ”
The Uniform Vehicle, Mount, Vessel and Plane Seizure Act — No. 39 of June 4, 1960, as amended by Act No. 10 of September 1, 1961, 34 L.P.K.A. § 1722 (Supp. 1962, pp. 44— 46) — provides:
“(a) The proceeding shall be begun by the seizure of the property by the Secretary of Justice, the Secretary of the Treasury or the Police Superintendent, through their delegates, policemen or other peace officers. The officer under whose authority the action is taken shall serve notice on the owner of the property seized or the person in charge thereof or any person having any known right or interested therein, of the seizure and of the appraisal of the properties so seized, said notice to be served in an authentic manner, within ten (10) days following such seizure and such notice shall be understood to have been served upon the mailing thereof with return receipt requested. The owners, persons in charge, and other persons having a known interest in the property so seized may challenge the confiscation within the fifteen (15) days following the service of the notice on them, through a complaint against the officer under whose authority the confiscation has been made, on whom notice shall be served, and which complaint shall be filed in the Part of the Superior Court corresponding to the place where the seizure was made and shall be heard without subjection to *655docket. All questions that may arise shall be decided and all other proceedings shall be conducted as in an ordinary civil action. Against the judgment entered no remedy shall lie other than a certiorari before the Supreme Court, limited to issues of law. The filing of such complaint within the period herein established shall be considered a jurisdictional prerequisite for the availing of the action herein authorized.
“(b) Every vehicle, mount, or any vessel or plane so seized shall be appraised as soon as taken possession of by the officer under whose authority the seizure took place, or by his delegate, with the exception of motor vehicles, which shall be placed under the custody of the Office of Transportation of the Commonwealth of Puerto Rico, which shall appraise same immediately upon receipt thereof.
“In the event of a judicial challenge of the seizure, the court shall, upon request of the plaintiff and after hearing the parties, determine the reasonableness of the appraisal as an incident of the challenge.
“Within ten (10) days after the filing of the challenge, the plaintiff shall have the right to give bond in favor of the Commonwealth of Puerto Rico before the pertinent court’s clerk to the satisfaction of the court, for the amount of the assessed value of the seized property, which bond may be in legal tender, by certified check, hypothecary debentures, or by insurance companies. Upon the acceptance of the bond, the court shall direct that the property be returned to the owner thereof. In such case, the provisions of the following paragraphs (c), (d) and (e) shall not apply.
“When bond is accepted the subsequent substitution of the seized property in lieu of the bond shall not be permitted, said bond to answer for the seizure if the lawfulness of the latter is upheld, and the court shall provide in the resolution issued to that effect, for the summary forfeiture execution of said bond by the clerk of the court and for the covering of such bond into the general funds of the Government of Puerto Rico in case it may be in legal tender or by certified check; the hypothecary debentures or debentures of insurance companies shall be transmitted by the pertinent clerk of the court to the Secretary of Justice for execution.
“(c) After fifteen (15) days have elapsed since service of notice of the seizure without the person or persons with interest *656in the property seized have filed the corresponding challenge, or after twenty-five (25) days have elapsed since service of notice of the seizure without the court’s having directed that the seized property be returned on account of the bond to that effect having been given, the officer under whose authority the seizure took place, the delegate thereof, or the Office of Transportation, as the case may be, may provide for the sale at auction of the seized property, or may set the same aside for official use of the Government of Puerto Rico. In case the seized property cannot be sold at auction or set aside for official use of .the Government, the property may be destroyed by the officer in charge, setting forth in a minute which he shall draw up for the purpose, the description of the property, the reasons for its destruction and the date and place where it is destroyed, and he shall serve notice with a copy thereof on the Secretary of'Justice.
. “(d) In case the vehicle, mount, or vessel or plane is sold at auction, the proceeds from the sale shall be covered into, the general fund of the Government of Puerto Rico, after deducting and reimbursing expenses incurred.
“(e) If the seizure is judicially challenged and the court declares same illegal, the Secretary of the Treasury of Puerto Rico shall, upon presentation of a certified copy of the final decision or judgment of the court, pay to the challenger the amount of the appraisal or the proceeds from the public auction sale of such property, whichever sum is the highest, plus interest thereon at the rate of 6% per annum, counting from the date of the seizure.”
The original source of this institution of law is the principle consecrated by the English common law that the property unlawfully used by the offender to commit an offense did not pass to the Crown until a conviction of the user was had — 3 A.L.R.2d 740, § 2 (1949). Owing to this common-law background, in American law the so-called confiscation in rem is always made on the authority of an express statutory declaration, although, in the absence of such express declaration, attempt is made to find such legislative intention in the general context of the law or in the scope or limitation of the remedies therein provided.
*657What distinguishes a confiscation in rem from a confiscation in personam is that the former denies to the owner of the property, or to the possessor in charge thereof, or to any person having some legal interest thereto, every right to claim the property even if he can establish his innocence with respect to the illicit use made of the property. In the confiscation in personam, the right to claim the property is recognized to the above-named persons by establishing their innocence as to the illicit use, unless the thing involved is dangerous per se, as in the case of a deadly weapon or of a thing declared a public nuisance by the statute itself, as are implements used to counterfeit bills or print clandestine lotteries. As to the automatic seizure of a thing which is dangerous per se, see Downs v. Porrata, Pros. Atty., 76 P.R.R. 572, 578-79 (Belaval) (1954).
Having examined Act No. 39 of 1960 in its entirety, we first notice the absence of an express declaration on the nature in rem of the authorized confiscation. Like every civil law bearing indirectly on the commission of an oífensé, its corrective purpose parts from the premise of a person guilty of its violation. As to the innocent parties, although there is no express exception in their favor, a proceeding of the nature of in personam is established in which “The owners of the property so seized, those in charge thereof and those having any known right or interest therein shall be served notice of the seizure and of the appraisal . . . and they may challenge the confiscation . . . through a complaint against the Secretary of Justice or the Secretary of the Treasury . . . and all questions which may arise shall be decided and all other proceedings shall be conducted as in an ordinary civil action.” As to the exclusiveness of this remedy and the jurisdictional character of the terms thereof, see Secretary of Justice v. Superior Court, 89 P.R.R. 562, 567-68 (Blanco Lugo) (1963).
The Act authorizes the claimant in good faith “to chai-*658lenge the confiscation”, or to establish the “illegality of the confiscation.”
It may be said in general that, by the use of a justiciable criterion, we have been polishing the concept of “illegality” so as to make it compatible with the greatest protection possible to the interest of the owner of the vehicle and the third parties having some interest thereto, when it is established that they have not had knowledge nor participated in the illicit use which gave rise to the confiscation. See Ochoteco v. Superior Court, 88 P.R.R. 500, 511 (Santana Becerra) (1963), in which we said: “In the light of our decisions, even though they have followed a restrictive criterion in favor of confiscation, we cannot agree with the trial court that the only answer in situations such as these is the fact that the action is directed against the thing ‘res,’ so that the rights of innocent third parties are neither involved nor protected. Such generalization of the applicable rule of law is not proper in all cases. Each case must be examined and. weighed in the light of its own facts, since the nature ‘in rerri of the action does not divest it of its essentially punitive condition and of inflicting punishment. The prevailing principle herein is clear, which we do not alter at all, that one who grants or delivers the possession of a vehicle ordinarily assumes the risk of the illegal use to which it may be devoted. However, not every delivery of the possession has similar motivations, nor identical justification, nor the same necessity, nor similar purposes. This case must be decided on its own facts.”
In this case the trial court concluded, in deciding the second question, that the seizure of the prohibited weapon inside a vehicle carries the.confiscation of the vehicle, irrespective of whether the claimant in this case, a conditional vendor to whom the sum of $1,132.80 is still owing under the conditional sales contract whereby the automobile was acquired, had no knowledge of the illicit use nor took part in *659the commission of the offense. In Commonwealth v. Superior Court, 76 P.R.R. 789 (1954), we did not consider the innocent interest of the owner or of any other interested party, as we did in Sánchez v. Treasurer, 72 P.R.R. 127, 130 (De Jesús) (1951). Considering the instant case in the light of our decisions in Sánchez and Ochoteco, that part of the judgment ordering the confiscation will be reversed, and, hence, the bond given in substitution of the personal property confiscated will be cancelled.
Mr. Justice Santana Becerra wishes to say that, in the assumption that an offense was committed, he would be agreeable with the impropriety of the confiscation for the reasons stated in this opinion.